Case: 21-50079     Document: 00516136106         Page: 1     Date Filed: 12/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     December 17, 2021
                                  No. 21-50079
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   David Aundra Straughn,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:03-CR-3-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Proceeding pro se, David Aundra Straughn, federal prisoner # 72866-
   080, appeals the district court’s denial of his 18 U.S.C. § 3582(c)(1)(A)
   motion for compassionate release. Straughn contends that he has established
   extraordinary and compelling reasons warranting a grant of compassionate


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50079      Document: 00516136106          Page: 2     Date Filed: 12/17/2021




                                    No. 21-50079


   release. He also asserts that compassionate release is appropriate based on
   consideration of the 18 U.S.C. § 3553(a) sentencing factors.               The
   Government argues that, because Straughn is a danger to the community and
   the § 3553(a) factors do not support his request for compassionate release,
   the district court did not abuse its discretion in denying his motion.
          As an initial matter, to the extent that Straughn moves in this court for
   compassionate release, his motion is DENIED, as we cannot rule on such a
   motion in the first instance.
          In its order denying the compassionate release motion, the district
   court indicated that it had considered the submissions of the parties, and the
   court’s file, including Straughn’s Presentence Report. However, the district
   court failed to provide any discernible reasons for denying the compassionate
   release motion. Although the district court’s ruling is reviewed under an
   abuse of discretion standard, meaningful review is possible only with a
   statement of reasons for the denial. See United States v. Chambliss, 948 F.3d
   691, 693 (5th Cir. 2020).
          Accordingly, we REMAND for the limited purpose of allowing the
   district court to explain its reasons for the denial of the motion for
   compassionate release. This court retains jurisdiction, as is customary for
   limited remands. See, e.g., United States v. Gomez, 905 F.3d 347, 354-56 (5th
   Cir. 2018). Upon entry of the district court’s explanation of its reasons for
   denying the motion, this case shall be returned to this court, and the parties
   will be allowed an opportunity for supplemental briefing.




                                          2